Case 1:16-cv-05381-LGS Document 89-2 Filed 10/09/18 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x

RUBEN AN,
STIPULATION OF
Plaintiff, SETTLEMENT
-against- 16 CV 5381 (LGS)
THE CITY OF NEW YORK,
Defendant.
x

WHEREAS, plaintiff commenced this action by filing a complaint on or about
July 6, 2016 and an amended complaint on or about June 2, 2017, alleging, in part, that pursuant
to a pattern and practice the New York City Police Department (“NYPD”) violated plaintiff's
constitutional rights by interfering with and deterring his First Amendment right to film, photograph,
videotape, or otherwise record (collectively, “record”) NYPD officers performing their official duties
in public places; and

WHEREAS, plaintiff also alleged, in part, that the NYPD officers took retaliatory
measures against him for attempting to record police officers on July 28, 2014, while the officers
were interacting with another man on a sidewalk on Lafayette Street and East Eighth Street in
Manhattan, New York: and

WHEREAS, defendant City of New York denied any and all liability arising out
of plaintiff's allegations; and

WHEREAS, the NYPD Legal Bureau issued a Legal Bulletin, Vol. 46, No. 2, in
May, 2016; and

WHEREAS, the parties now desire to resolve the issues raised in this litigation,

without further proceedings and without admitting any fault or liability; and
Case 1:16-cv-05381-LGS Document 89-2 Filed 10/09/18 Page 2 of 4

WHEREAS, plaintiff has authorized his counsel to settle this matter on the terms
set forth below;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
and between the undersigned, as follows:

1. The above-referenced action is hereby dismissed against defendant City of
New York, with prejudice, and without costs, expenses, or attorneys’ fees.

2. Defendant City of New York hereby agrees to the relief set forth in
paragraphs 3, 4 and 5 herein, in full satisfaction of all claims, including claims for damages,
costs, expenses and attorneys’ fees. In consideration for the relief set forth in paragraphs 3, 4
and 5 herein, plaintiff agrees to the dismissal of all the claims against the defendant City of New
York and to release defendant City of New York and Sgt. Bekim Becaj, P.O. Joseph Novellino
and P.O. Michael DiGiacomo; their successors or assigns; and all past and present officials,
employees, representatives, and agents of the City of New York or any entity represented by the
Office of the Corporation Counsel, from any and all liability, claims, or rights of action alleging
a violation of plaintiff's civil rights and any and all related state law claims, from the beginning
of the world to the date of the General Release, including claims for damages, costs, expenses,
and attomeys’ fees.

3. The defendant City represents that NYPD Patrol Guide No. 203-29 has
been issued in the standard procedure for issuance of such patrol guide sections.

4, The NYPD represents that it is conducting a customary command level
training based on the New York City Police Academy Training Memo entitled “Recording
Police Action by the Public,” a draft of which has been provided to plaintiffs counsel. In

furtherance thereof, the training sergeant for each precinct (or the equivalent) has attended a
Case 1:16-cv-05381-LGS Document 89-2 Filed 10/09/18 Page 3 of 4

training seminar at the Police Academy on the contents of such Training Memo. The training
sergeant for each precinct (or the equivalent) has or will train the officers in their commands in
compliance with their responsibilities under Patrol Guide No. 202-19. Attendance at the
trainings conducted by the training sergeant for each precinct (or the equivalent) of the officers
within their Commands will be maintained in the ordinary course of business by the NYPD.

5. The defendant City represents that a FINEST Message in the form
previously provided to plaintiffs counsel has been issued by the NYPD, and Commanding
Officers of each precinct (or the equivalent) have or will ensure that members of their commands
are apprised of the contents of this FINEST Message.

6. Plaintiff shall execute and deliver to the defendant’s attorney all
documents necessary to effect this settlement, including, without limitation, a General Release
based on the terms of paragraph 2 above.

7. Nothing contained herein shall be deemed to be an admission by the
defendant City that it has in any manner or way violated plaintiff's rights, or the rights of any
other person or entity, as defined in the constitutions, statutes, ordinances, rules or regulations of
the United States, the State of New York, or the City of New York or any other rules or
regulations of any department or subdivision of the City of New York. This stipulation shall not
be admissible in, nor is it related to, any other litigation or settlement negotiations, except to
enforce the terms of this agreement.

8. Nothing contained herein shall be deemed to constitute a policy or practice
of the City of New York or any agency thereof.

9. This Stipulation of Settlement contains all the terms and conditions agreed

upon by the parties hereto, and no oral agreement entered into at any time nor any written
Case 1:16-cv-05381-LGS Document 89-2 Filed 10/09/18 Page 4 of 4

agreement entered into prior to the execution of this Stipulation of Settlement regarding the
subject matter of the instant proceeding shall be deemed to exist, or to bind the parties hereto, or
to vary the terms and conditions contained herein.

Dated: New York, New York
October _*}, 2018

THE LEGAL AID SOCIETY ZACHARY W. CARTER

199 Water Street, 6" Floor Corporation Counsel of the

New York, New York 100038 City of New York

Aitorneys for Plaintiff Ruben An Attorney for Defendant City of New York

100 Church Street, 3“ Floor
New York, New York 10007

By: (heck L. By: J ew

‘Cynthia H. Conti-Cook Mark D. Zuckerirfan
Josh Carrin Senior Counsel

Sarah Sullivan

PROSKAUER
11 Times Square
New York, New York 10036-8299

4 “tl bdén An
By: M4 i (: — =<

William C. Silverman
Zachary Chalett
